DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 17, Applicant’s arguments are persuasive; Koike does not disclose performing a second relative movement in a second direction between the measurement spot and the target at least partially while the measurement spot is at least partially on at least one of the structures of the target or to cause the measurement spot to become at least partially located on at least one of the structures of the target at the end of the second relative movement, as now claimed. Koike’s second relative movement appears to end with the measurement spot off of the structures (Fig. 12A).
Regarding claims 2 and 18, Applicant’s arguments are persuasive; Koike does not disclose that the termination point of the third relative movement is within the area on the substrate where the area of the measurement spot is incident on the substrate at the end of the first relative movement, as now claimed.
Regarding claims 3 and 21, Applicant’s arguments are persuasive; Koike does not disclose that the first and third relative movements are performed at oblique angles as now claimed.
The remaining claims are allowable as depending from an allowable base claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        27 February 2021